                 Case 5:20-cv-03662-SVK Document 1 Filed 06/02/20 Page 1 of 19




     RJCHARD D. SCHRAMM (SBN 151696)
     ADAM S. JURATOYAC (SBN 295763)
 2   EMPLOYMENT RJGHTS ATTORNEYS
     1500 East Hamilton Ave., Ste. 118
 3   Campbell, CA 95008
     Tel: (408) 796-7551
 4   Fax: (408) 796-7368
 5   Attorneys for Plaintiff, Andrew Mattioda

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                NORTHERN DISTRICT OF CALIFORNIA

10
11                                                       ) Case No.:
     ANDREW MATTIODA                                     )
12                                                       ) COMPLAINT
                    Plaintiff,                           )
13                                                       )
            V.                                           )
14                                                       ) DEMAND FOR JURY TRIAL
     JIM BRJDENSTINE, in his official capacity as        )

                                                         ~
15   Administrator, National Aeronautics and Space
     Administration; NATIONAL AERONAUTICS
16   AND SPACE ADMINISTRATION, an Agency                 )
     of the United States,                               )
17                                                       )
                    Defendant.                           )
18                                                       )

19
20

21          COMES NOW plaintiff ANDREW MATTIODA and alleges as follows:

22                                                   PARTIES

23          1.      ANDREW MATTIODA ("MATTIODA") is a resident of Santa Clara County, California.

24   At all times relevant herein, was engaged in employment in Santa Clara County, California. At all times
25   relevant herein, MATTIODA was an employee protected by the provisions of the Rehabilitation Act of

26   1973, as amended.

27          2.      Defendant JIM BRJDENSTINE, is Acting Administrator of National Aeronautics and

28   Space Administration. He is sued in his official capacity.

                                                                                                       PAGE I
     COMPLAINT
                       Case 5:20-cv-03662-SVK Document 1 Filed 06/02/20 Page 2 of 19




                  3.      Defendant NATIONAL AERONAUTICS AND SPACE ADMINISTRATION ("NASA")
     2    is a federal agency that was created by the National Aeronautics and Space Act of 1958 as a purely
     3    civilian agency. Pub. L. 85-568, § 102, 72 Stat. 433.
     4                                                 JURISDICTION
     5           4.       This Court has jurisdiction over plaintiffs claims pursuant to 28 U.S.C. 1331.
     6    Jurisdiction is proper because this is an action arising under the laws of United States, specifically,
     7    Section 501 of the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 791 et seq.
     8                                                      VENUE
 9               5.       Venue in the above entitled court is proper pursuant to 28 U.S.C. §1391 (b) and (d)
10        because the injuries and damages suffered by MATTIODA were the result of actions and/or inactions of
11       defendant that occurred in Santa Clara County, California, and NASA maintained an operation in Santa
12       Clara County at all times relevant.
13                                              GENERAL ALLEGATIONS
14               6.       NASA hired MATTIODA in 2000 as a Post-Doctoral Student. NASA Ames Research
15       Center ("AMES") used MATTIODA ' s expertise as a contractor beginning in 2004. AMES hired
16       MATTIODA to his current position as a Space and Planetary Scientist with the Planetary Science
17       Branch ("SST"), Space Science and Astrobiology Division ("SS"), Science Directorate (''S"), AMES,
18       located at Moffett Field, California in August 2007.
19               7.       MATTIODA was diagnosed with Femoral Acetabular Impingement ("FAI") in or about
20       2007, a degenerative defect disability in the hips which leads to arthritis and loss of hip function. He
21       underwent hip surgery on his right hip in 2009. MATTIODA has the same FAI issue with his left hip,
22       but he has not had surgery on his left hip. On or around 1984, MATTIODA was diagnosed with
23       Scheuermann's disease of his spine, which causes the vertebrae to grow unevenly and causes scoliosis of
24       the spine. MATTIODA has also suffered from ongoing on life-long ear infections. MATTIODA has
25       had multiple orthopedic treatments and surgeries, so that he has both substantial physical disabilities and
26       a history of such disabilities. These disabling conditions have imposed substantial limits on one or more
27       major life activities including walking, standing, sleeping, and moving throughout MATTIODA' s
28       employment, so that he is a person with a disability within the meaning of the Rehabilitation Act.

         COMPLAINT                                                                                              PAGE2
                       Case 5:20-cv-03662-SVK Document 1 Filed 06/02/20 Page 3 of 19




     1            8.      MATTIODA began seeing orthopedist, Steven Osborn, MD ("Dr. Osborn") of El Camino
     2    Hospital in Mountain View, CA in or about 2002. To help treat MATTIODA's disease, Dr. Osborn
     3    recommended MATTIODA perform daily stretching, avoid prolonged sitting, change positions
     4    frequently, conduct regular physical therapy, consistently use ice therapy, and exercise regularly. Since
     5    2007, Dr. Osborn has written several reasonable accommodation letters for l\1ATTIODA regarding
     6    travel upgrades. Dr. Osborn required MATTIODA to purchase a premium class airline ticket to travel
     7    for flights longer than one hour in duration.
 8               9.       MATTIODA, between hip surgeries, underwent surgery in 2010 to repair a tom labrum in
 9       his right shoulder. By 2011, MATTIODA had given notice to AMES about all his disabilities, various
10       surgeries, and his orthopedic limitations substantially affecting his major activities of living.
11               10.      On or about March I, 2011, prior to the start of a meeting discussing the upcoming NWO
12       Workshop between AMES and the Netherlands Science Organization (in the Netherlands), MATTIODA
13       informed Dr. Timothy Lee ("Dr. Lee") about MATTIODA's travel costs to the Netherlands. MATTI-
14       ODA told Dr. Lee about Dr. Osborn's and his physical therapist's recommendation that MATTIODA
15       not engage in the travel, because of its orthopedic affects, until MATTIODA agreed to travel to the
16       Netherlands with the proper accommodations. Dr. Lee initially agreed to the reasonable accommodation
17       request and asked MATTIODA to find out the costs. The reasonable accommodation request was for a
18       business class airline ticket to provide MATTIODA more leg room and the ability to move around
19       during flight, thus limitation aggravation to MATTIODA's disabilities.
20               11.     After MATTIODA had privately informed Dr. Lee of the cost, Dr. Lee openly discussed
21       MATTIODA's private health conditions with others present in the conference room. Dr. Lee compared
22       MATTIODA's disabilities to Dr. Lee's own hip issues. None of the individuals present needed to know
23       about MATTIODA's specific disabilities. In front of others, Dr. Lee continued and asked MATTIODA
24       about MATTIODA's hip issues, and during the exchange Dr. Lee said something to the effect that, "I
25       don't know why you can' t just tough it out or suck it up and travel coach to the meeting." MA TTIODA
26       was upset and embarrassed by these open comments denigrating MATTIODA's disability conditions.
27              12.      On or about March I, 2011 , MATTIODA e-mailed Dr. Louis Allamandola ("Dr.
28       Allamandola") regarding Dr. Lee's negative and non-private comments about MATTIODA's disability

         COMPLAINT                                                                                            PAGE3
                       Case 5:20-cv-03662-SVK Document 1 Filed 06/02/20 Page 4 of 19




     1    and how MATTIODA should handle Dr. Lee. Ultimately, AMES denied MATTIODA's reasonable
     2    accommodation request for a more expensive travel ticket to the Workshop in the Netherlands.
     3           13.      From March 2011 to around August 2011, whenever MATTIODA requested assistance
     4    from the SS Division, Dr. Lee denied the requests. Dr. Lee frequently directed derogatory comments
     5    towards MA TTIODA. Dr. Lee's derogatory comments were so pervasive that when Dr. Jessie Dotson
     6    ("Dr. Dotson") informed MATTIODA she wanted to nominate MATTIODA for a GS-15 promotion,
     7    MATTIODA asked Dr. Dotson if Dr. Lee had to approve the promotion. Dr. Dotson confirmed Dr. Lee
 8        had to approve the promotion to go forward from the Division (SS) to the Directorate (S). MATTIODA
 9       then said to her, "Good luck getting it [the promotion request] past him [Dr. Lee]."
10               14.      On or about August 2011, Dr. Dotson notified MATTIODA that Dr. Lee would not move
11       forward on the promotion to a GS-15 position. Initially, Dr. Dotson said she did not know why Dr. Lee
12       had refused the promotion. Later, Dr. Dotson stated Dr. Lee stated he did not put MATTIODA's appli-
13       cation forward because, "there were several other highly qualified candidates" and Dr. Lee "did not think
14       your application would make it." MATTIODA asked about Dr. Dotson' s comment that his application
15       had to be put up more than once before it would get approved, and Dr. Dotson said, "They (SS
16       management) did not want to 'poison' the well" regarding the application by comparing MATTIODA's
17       application with other candidates' applications. This comment contradicted Dr. Dotson's earlier com-
18       ment that MATTIODA's name had to be offered several times before a promotion would occur. MAT-
19       TIODA was offended and upset about Dr. Lee's decision to deny his promotion application, while
20       granting applications to others who had not reported disabilities or asked for accommodations.
21              15.       On or about August 9, 2011 , MATTIODA sent an e-mail to Dr. Dotson and Dr. Jesse
22       Bregman ("Dr. Bregman") asking to change Divisions due to Dr. Lee's mistreatment of MATTIODA.
23              16.      On or around August 10, 2011, MATTIODA met with Dr. Lee and asked about the
24       reasons Dr. Lee had not forwarded MATTIODA's promotion application to the Directorate level. Dr.
25       Lee offered several reasons, including that MATTIODA needed to provide more lectures at conferences
26       and publish more research. Dr. Lee's requested items are items that increase a scientist's "h-index"
27       score, a score which measures the number of published research articles, an index more valued in aca-
28       demic circles than in government service. Dr. Lee suggested MATTIODA use personal vacation time to

         COMPLAINT                                                                                              PAGE4
                       Case 5:20-cv-03662-SVK Document 1 Filed 06/02/20 Page 5 of 19




          draft and publish research publications. It is improper for government officials to request that civil
     2    servants perform work on their vacation days. This example was but one of Dr. Lee's frequent treatment
     3    of MATTIODA differently from other scientists at AMES continuously from 2011 onward.
     4            17.     Prior to August 2011 , MATTIODA had been serving as the Deputy Branch Chief for
     5    Code SSA ("Deputy Branch Chief'). MATTIODA was advised by Dr. Michael Bicay ("Dr. Bicay")
     6    Science Directorate Chief that the position of Deputy Branch Chief would help MATTIODA earn a GS-
     7    15 promotion. MATTIODA mentioned Dr. Lee's view of the Deputy Branch Chief position to Dr.
     8    Bicay. Bicay responded that Dr. Lee had an academic view and AMES was a government facility, not
     9   an academic one. MATTIODA was shocked when, during this same August 10, 2011 meeting, Dr. Lee
 10      said that MATTIODA's position as Deputy Branch Chief did not count positively towards a GS-15
11       promotion, even though the Deputy Branch Chief position took about a third ofMATTIODA' s work
12       time. Based on this conversation, MATTIODA resigned from his position as Deputy Branch Chief
13       MATTIODA was stunned that managers at AMES had given him two different sets of information about
14       the value of serving in the Deputy Branch Chief position.
15               18.      During MATTIODA and Dr. Lee's August 10 discussion, MATTIODA also told Dr. Lee,
16       "Tim I am getting the impression that you do not respect me or my work." Dr. Lee responded, "I don't."
17       MATTIODA was shocked and responded "Excuse me?" Dr. Lee continued, "We all know Lou [Dr. Lou
18       Allamandola] is doing all the work for you." When MATTIODA asked why he had said that, Dr. Lee
19       said, "I don't think Lou would allow himself to be put on papers where he didn't do most of the work."
20       As the senior member of their research group, Dr. Allamandola was routinely invited to be a co-author
21       on papers. Dr. Lee told MATTIODA that ifhe ever wanted to be promoted or advance, MATTIODA
22       needed to quit working with Dr. Allamandola. In shock MATTIODA again responded "Excuse me!"
23       Dr. Lee then said, "Do you want to tell Lou or should I?" MATTIODA said he would talk to Dr. Alla-
24       mandola.
25              19.      MATTIODA was very upset when he left the meeting and told Dr. Dotson what Dr. Lee
26       had just said. Dr. Dotson was also shocked and at first responded with, "He did not say that! " to which
27       MATTIODA responded with, "Go ask him yourself." MATTIODA told Dr. Dotson that, based on what
28       Dr. Lee had said, MATTIODA would step down as her Deputy Branch Chief. He then left and went to

         COMPLAINT                                                                                            PAGE 5
                       Case 5:20-cv-03662-SVK Document 1 Filed 06/02/20 Page 6 of 19




          talk with Dr. Allamandola about Dr. Lee' s statements. Dr. Lee treated MATTIODA differently from
     2    other scientists at AMES. Dr. Lee's harassment of MATTIODA was continuous and pervasive.
     3           20.      In mid August 2011, MATTIODA had a telephone call with Ombudsman, Dr. James
     4    Arnold ("Dr. Arnold"). Dr. Arnold told MATTIODA, "Come in and talk to us."
     5           21.      On or about August 17, 2011 , MATTIODA went to see an AMES Ombudsman, Jack
 6       Boyd. MA TTIODA reviewed the series of events involving Dr. Lee. MATTIODA asked Mr. Boyd, "Is
 7       this an EEO Matter?" Mr. Boyd said, "Just let it slide" or words to that affect. Mr. Boyd recommended
 8       that MATTIODA not take any action to what MATTI ODA reported as harassment.
 9               22.      On August 4, 2011, MATTIODA indicated his interest in attending the Cassini Data
10       Analysis Program (CDAP) panel review. Dr. Max Bernstein's ("Dr. Bernstein") requested MATTIODA
11       go to NASA Headquarters to serve on the CDAP proposal panel review. MATTIODA expressed his
12       concern about paying for travel, due to increased costs for his reasonable accommodation needs for that
13       travel. Dr. Bernstein indicated that he would have funds for the travel, but only if MATTIODA obtained
14       approval from Dr. Dotson. MATTIODA then requested a reasonable accommodation upgrade from Dr.
15       Dotson. Dr. Dotson eventually said she would support his travel, but only if MATTIODA used his grant
16       money to pay for the reasonable accommodation. Dr. Dotson never replaced this request with a
17       statement that AMES would pay for the accommodation.
18              23.       On or around August 23, 2011 , MATTIODA emailed Irene Salazar, Disability Program
19       Manager at Ames' Office of Diversity and Equal Opportunity ("ODEO") a reasonable accommodation
20       request for an upgrade to business travel class for additional leg room due to his disability. MATTIODA
21       attached a medical letter confirming his reasonable accommodation request was based on a medical need
22       for the reasonable accommodation.
23              24.      On September 7, 2011, Mark Fonda, Deputy Division Chief, Space Science and Astrobi-
24       ology Division, asked Benjamin Vamell if enough funding was available to provide MATTIODA with
25       the reasonable accommodation travel upgrade. Mr. Varnell told Mr. Fonda that "There is plenty of
26       money in the panel pot." Ultimately, the NASA Headquarters' official in charge of the CDAP proposal
27       panel review provided the funds for the reasonable accommodation. With the reasonable accommodation
28       provided, MATTIODA attended the CDAP proposed panel review.

         COMPLAINT                                                                                          PAGE6
                       Case 5:20-cv-03662-SVK Document 1 Filed 06/02/20 Page 7 of 19




                 25.      On September 8, 2011 , Yvonne Ibarra, Division Administrator, asked Mr. Fonda for a
     2    "solution" to MATTIODA 's future travel requests for reasonable accommodation upgrades. Mr. Fonda
     3    told her that, "Well, he will just have to pay the extra expense [for reasonable accommodation]."
     4           26.      On or around September 16, 2011, Dr. Dotson requested MATTIODA come to her office
     5    for a "chat." Dr. Dotson instructed MA TTIODA not to go to his next Conference without first telling
     6    her. Dr. Dotson said that if he made the case that reasonable accommodations were required for his job
     7   related travel, MATTIODA could "lose your job" because of the requests. Dr. Dotson told MATTIODA
 8       his accommodation requests will cause an "undue hardship" on the government, but she would approve
 9       the accommodation requests if he used his own grant money to pay for the upgrade travel requests.
10               27.      After MATTIODA left Dr. Dotson's office, he e-mailed Ms. Salazar and asked, "In the
11       future could you please not speak with my supervisor without talking to me first. This actually makes my
12       situation worse." These harassing treatments ofMATTIODA due to his disability were continuous and
13       pervasive thereafter.
14              28.       On or around September 19, 2011 , MATTIODA emailed Ms. Salazar regarding a reason-
15       able accommodation upgrade for travel. MATTIODA indicated NASA Headquarters would be open to
16       allowing him to present via video conferencing if AMES declined the reasonable accommodation.
17       Again, the constant message from AMES officials was to resist any financing of accommodations.
18              29.      Around September 2011, MATTIODA requested an ergonomic chair for his office.
19       Dr. Dotson and other AMES officials delayed their response for several months. On or around January
20       12, 2012, MATTIODA followed up with Dr. Dotson regarding his ergonomic chair. She then required
21       MATTIODA to spend his own research funds to help partially pay for the ergonomic chair. On January
22       12, 2012, Dr. Dotson sent him an e-mail saying, "I have not been able to find any magic pots of$ that
23       have been set aside for reasonable accommodation requests of this nature."
24              30.      On October 29, 2011 , MATTIODA spoke at a Society for the Advancement of Chicanos-
25       Hispanics and Native Americans in Science ("SACNAS") conference. At the conference, MATTIODA
26       asked Dr. Allamandola why he was insistent on getting a picture of MATTIODA giving a presentation.
27       In an exasperated tone, Dr. Allamandola admitted Dr. Lee did not think MATTIODA had any involve-
28       ment with the O/OREOS mission (cubesat mission), and Dr. Lee believed Dr. Emtfreund and Dr. Ricco

         COMPLAINT                                                                                            PAGE 7
                       Case 5:20-cv-03662-SVK Document 1 Filed 06/02/20 Page 8 of 19




     1    were the ones involved. Dr. Allamandola said he wanted the picture to highlight MATTIODA's work
     2    and convince Dr. Lee MATTIODA was working on the project.
     3            31 .    On October 31 , 2011 a (O/OREOS) meeting occurred with Richard Quinn, Dr. Dotson,
     4    Dr. Bregman, Dr. Lee, and MA TTIODA attending. In that meeting Dr. Lee mentioned MATTIODA
     5    stepping down as Deputy Branch Chief. In front of everyone, Dr. Lee said MATTIODA should ask
     6    NASA Headquarters for any labor funding for himself since, "You chose to step down" from the Deputy
     7    Branch Chief position. His harassing comments about MATTIODA were obviously derogatory. Dr. Lee
     8    then followed by blaming MATTIODA for not including a line item for Bob Walker's funding (a Lab
 9        Engineering Technician). MATTIODA pointed out Dr. Lee had already approved and signed off on the
 10       budget, and Dr. Lee had not mentioned any issues regarding any line items before approving the budget.
11       Dr. Bregman came to MATTIODA's defense in that group, and said that funding the engineering tech
12        was also "Something I could never figure out how to do" when he was the Branch Chief. When everyone
13       had left the meeting Dr. Quinn told MATTIODA that Dr. Lee seemed to be aggravated at MATTIODA
14       for some reason during that meeting. Dr. Lee's openly critical and derogatory comments continued as a
15       form of harassment throughout the months and years thereafter.
16               32.      On or around November 10, 2011 , MATTIODA received a mid-term performance
17       review. During that review, MATTIODA described for Dr. Dotson what he felt was on-going hostile
18       work treatment from Dr. Lee. AMES, thereafter, took no action about this complaint. MATTIODA also
19       asked her to review his ergonomic chair request from September.
20              33.       On December 14, 2011 MATTIODA learned his NASA Postdoctoral Program ("NPP")
21       candidate was rejected from the list of November 2011 selections. This NPP candidate, Dr. Aurelien
22       Trivella was an extremely outstanding candidate. Dr. Lee headed the NPP selection committee, and the
23       committee ranked Dr. Trivella as eighth. Dr. Lee then authorized NPP slots to the top seven ranked
24       candidates. Dr. Dotson later told informed MATTIODA that Dr. Trivella had not been selected because
25       he was a foreign national, which could not have been true, because foreign nationals had been previously
26       selected for the NPP program. Dr. Dotson and Dr. Lee were both aware AMES had changed its prior
27       rule against foreign candidates, yet they used this past rule to reject MATTIODA's NPP candidate. NPP
28       candidates support work on a scientist's research, increase the published work from each project, and

         COMPLAINT                                                                                          PAGE 8
                       Case 5:20-cv-03662-SVK Document 1 Filed 06/02/20 Page 9 of 19




     1    increase the quantity of hours a scientist has to work on a particular project or proposal. This support
     2    increase the number of publications and the scientist's h-index score.
     3            34.     On December 14, 2011, MATTIODA asked Dr. Dotson why Dr. Lee was given a new
     4    NPP candidate every two years since becoming Division Chief. Her reply was, "That isn't unusual for a
     5    successful researcher." MATTIODA added, "I've only had one NPP in 10 years!" MATTIODA then
     6    recalled Dr. Lee and Dr. Dotson had previously said his number of publications needed increasing.
     7           35.      Later that day, Dr. Allamandola sent an e-mail confirming that if MATTIODA had an
     8 NPP candidate, that fact would definitely will contribute to an increase in his scientific productivity.
 9       This ongoing failure, and future failures, to assign NPP support to MATTIODA was part of the
10       continuous and pervasive harassment he suffered at AMES.
11               36.      In February 2012, one NPP candidate (selected from December) declined his offer to
12       come to AMES. Instead of offering that newly opened position to the next, and 8th, ranked NPP
13       candidate (Dr. Trivella), AMES selected a lower ranked, foreign national for the now open NPP slot.
14               37.      ln December 2012, while MATTIODA was on sick-leave and required crutches to walk
15       from his second surgery of the year, MATTIODA attended the Division Holiday party. MATTIODA's
16       name had been put in for the GS-15 promotion that year again. Dr. Lee approached MATTIODA and
17       told him not to get his "hopes up" for the GS- 15 promotion because MATTIODA probably would not
18       make the promotion on his first try. Despite Dr. Lee 's derogatory comment, MATTIODA was awarded
19       the GS-15 promotion that year.
20              38.      Around May 2013, MATTIODA met with Dr. Dotson for MATTIODA 's Employee
21       Performance Communication System ("EPCS") yearly review. MATTIODA previously had surgery
22       related to his disabilities with complications impacting his ability to travel during the period covered by
23       the performance review. MATTIODA told Dr. Dotson that he was concerned his travel inability related
24       to his disability and surgery might affect his career. Dr. Dotson instructed MATTIODA not to worry
25       about his lack of travel. But she also stated that because MATTIODA was unable to travel to confer-
26       ences and presentations, she would have to lower MATTIODA's EPCS ratings. She also added, "But
27       nobody pays attention to them [EPCS ratings]." Dr. Dotson's statement was incorrect, and in fact
28       MATTIODA's yearly bonuses do depend on his EPCS ratings.

         COMPLAINT                                                                                             PAGE9
                      Case 5:20-cv-03662-SVK Document 1 Filed 06/02/20 Page 10 of 19




                  39.     Between September 2013 and February 2014, MATTIODA proposed to put an
     2    experiment on the exposure platform of the International Space Station ("ISS"). This proposal was
     3    outside NASA's regular proposal process and was reviewed by George Nelson, Head of Technology
     4    Development at ISS. Mr. Nelson required a review by Sharon Conover, so MATTIODA asked Dr. Lee
     5    to set up a meeting with Dr. Carol Carroll (Assistant Director of Science) who also managed Ames ISS
     6    activities. Dr. Carroll eventually told MATTIODA that "line management" (including Dr. Lee) needed to
     7    advocate for the proposal to go forward. MATTIODA sent emails to Dr. Dotson, Dr. Lee and Mr. Fonda
 8        informing them of the need for line management support. Instead of supporting the project, Dr. Dotson
 9        and Dr. Lee told MATTIODA to submit yet another new proposal requiring peer review. Ultimately, the
10        proposal died when Dr. Lee and Dr. Dotson elected not to provide support for the proposal. AMES did
11       not treat other scientists without disabilities in this fashion regarding their proposals.
12               40.     On or around September 2013, MATTIODA, Dr. Scott Sandford, and Dr. Allamandola
13       met to discuss potential proposal concepts. These discussions continued through October 2013, and
14       MATTIODA proposed a concept for the NASA NAI Cooperative Agreement Notice (CAN)- 7 project.
15       MA TTIODA met with Astronomers and arranged other meetings to discuss collaborations on his
16       proposal. In November 2013 Dr. Sandford told MATTIODA that Dr. Lee insisted that either he (Dr. Lee)
17       or Dr. Sandford be identified as the Principal Investigator ("PI") on the NAI CAN 7 (cycle 7) proposal,
18       instead of MATTIODA himself. MATTIODA discussed this PI issue with Dr. Allamandola who said,
19       "Scott [Dr. Sandford] and Tim [Dr. Lee] seem to have orchestrated a coup d' etat." Because the project
20       would have failed without either of the others being identified as the PI for the project, MATTIODA was
21       pressured into using their names. The proposal was finally funded using Dr. Sandford as the PI.
22              41.      On January 23, 2014, Dr. Allamandola sent an e-mail to Dr. Lee, Dr. Dotson, MATTI-
23       ODA, and Dr. Christiaan Boersma stating "Andy has been trying to get a few peanuts to work in this
24       area (chemistry on mineral surfaces) for at least five years. Apparently, the Europeans are heading into
25       this big time. It's time we start managing up and getting HQ to wake up and send a few/\%$#$/\@#@#
26       pennies Andy' s way." This e-mail confirmed a five year period in which MATTIODA' s superiors had
27       continuously been avoiding support for his scientific projects. No supporting responses came from
28       either Dr. Lee or Dr. Dotson to Dr. Allamandola's request.

         COMPLAINT                                                                                          PAGE IO
                      Case 5:20-cv-03662-SVK Document 1 Filed 06/02/20 Page 11 of 19




                  42.     During summer 2014, MA TTIODA requested a reasonable accommodation by using
     2    Southwest Airlines (instead of NASA's contract carrier) for his airplane flight to a STEM Camp in
     3    Oklahoma. Dr. Dotson resisted paying the additional funds for that accommodation. On or around July
     4    9, 2014, Payam Miri wrote an E-mail to Dr. Dotson in which she stated, "Currently Andrew Mattioda
     5    [MATTIODA] travel for 07/11/14 is awaiting fund certification, however after multiple attempts
     6    requesting approval, we have not seen the approval take place. May we get a supervisor approval ... so
     7    we may get his flight ticketed?" On July, 19, 2014, after those multiple requests, Dr. Dotson finally
 8        relented and approved the reasonable accommodation for MATTIODA' s Southwest airlines ticket.
 9        MATTIODA' s requests for accommodation were consistently delayed or resisted by these AMES'
10       officials.
11               43 .     In September 2014, MATTIODA noticed Dr. Amanda Cook received a brand-new elec-
12       tric sit/stand desk. Dr. Cook told MATTIODA, "Jessie [Dr. Dotson] bought it for me." Dr. Cook said
13       she did not have to submit any paperwork or documentation to Dr. Dotson to obtain the desk. Dr. Cook
14       said that when she went to Dr. Dotson, asked for the desk, "Then it showed up." MATTIODA then went
15       to Dr. Dotson's office and also requested an electric standing/sitting desk. Dr. Dotson told him that he
16       was required to use the written reasonable accommodation request process to get a desk. MATTIODA
17       ultimately did receive a desk, but only after going through a written request process not demanded of
18       other federal workers.
19               44.     On October 30, 2014, Dr. Dotson showed her performance review to MATTIODA and
20       presented a sheet of paper with columns. Dr. Dotson did not explain to MATTIODA how she came up
21       with the columns or rankings in the paper. Dr. Dotson told MATTIODA that her list showed the
22       proposal success rates of the Civil Servants in the branch, and she pointed to the lowest value on the list
23       saying, "Do you know who this is right here?" When MATTIODA said he did not, she responded with,
24       "It's you." She made the statement to embarrass and humiliate MATTIODA.
25              45.      In January 2015, Dr. Dotson declined to provide MATTIODA critical support for his
26       SIMPLEX proposal. The complex SIMPLEX mission proposal required coordination among a number
27       of NASA Ames units and personnel, along with budgeting from multiple sources, and the proposal
28       deadline was March 13, 2015. AMES business office normally assists putting proposals of this

         COMPLAINT                                                                                            PAGE I I
                      Case 5:20-cv-03662-SVK Document 1 Filed 06/02/20 Page 12 of 19




          magnitude together because of their complexity and size. Dr. Dotson had earlier said she would "take
     2    care" of any problems that came up. After the business office indicated they could not provide support
     3    until after February 28, 2015, instead of offering help to MATTIODA, Dr. Dotson's response was, "Oh
     4    well, they are very busy with other proposals." She then walked away and never helped on the project.
     5           46.      On March 19, 2015, MATTIODA saw an ear, nose, and throat ("ENT") doctor who
     6    discovered an ear infection and instructed MATTIODA not to fly to the 2015 ACS meeting in Denver
     7    set for March 22-26. Previously, MATTIODA had informed Dr. Dotson about his repeated ear infec-
 8       tions. MATTIODA then called Dr. Allamandola about the situation because Dr. Allamandola was one
 9       of the conference organizers. During their discussion Dr. Allamandola admitted he had had to argue
10       with Dr. Lee to convince him to include MATTIODA at the conference. Dr. Allamandola confirmed
11       Dr. Lee had suggested in other meetings that Dr. Lee (a) did not respect MATTIODA's work, (b)
12       thought MATTIODA was lazy, and (c) believed MATTIODA was using his medical and disability
13       issues to avoid work. When MATTIODA later proposed to do a video presentation to the conference,
14       Dr. Lee lied and said the ACS organization did not permit video conferencing.
15               47.     On or around May 5, 2015, Dr. Dotson conducted MATTIODA' s EPCS performance
16       review, during which she critically asked, "I need to know if you are still committed to being a high-
17       profile scientist at NASA!" MATTIODA was embarrassed and humiliated by the question. He asked
18       Dr. Dotson to explain her comment, and she first mentioned MATTIODA's non-attendance at the 2015
19       ACS meeting. She added that MATTIODA had failed to present at that ACS meeting (which had been
20       caused by Dr. Lee's misrepresentation regarding a video presentation). MATTIODA reminded Dr.
21       Dotson that MATTIODA's doctor had ordered him not to fly at all due to a medical condition. This
22       instance was one of several, in which Dr. Dotson linked MATTIODA' s job performance rating to his
23       medical conditions and disabilities, and followed MATTIODA's previously telling Dr. Dotson that his
24       travel was limited because of his bone ossification issues.
25              48.      During that same May meeting, Dr. Dotson lowered MATTIODA' s rating because he
26       "failed" to submit the SIMPLEX proposal. MATTIODA was shocked at the comment because she had
27       previously told MATTIODA that not submitting the SIMPLEX proposal was the "right thing to do."
28       When MATTIODA asked if he should have submitted a proposed doomed to failure, just to be able to

         COMPLAINT                                                                                          PAGE12
                       Case 5:20-cv-03662-SVK Document 1 Filed 06/02/20 Page 13 of 19




          say he submitted a proposal, Dr. Dotson said she never suggested that. When MATTIODA asked, "Then
     2    what are you suggesting?" she did not respond at all.
     3           49.       For the EPCS performance rating, Dr. Dotson ignored MATTJODA' s proposals on
     4    several instrument developments and his scientific invitations to become a speaker. Those items should
     5    have increased MATTIODA's EPCS rating, but Dr. Dotson did not increase the rating based on those
     6    contributions. Dr. Dotson eventually relented, and admitted the SIMPLEX proposal should have been
     7 "neutral" or had no impact on MATTIODA's rating. MATTIODA then requested a Reconsideration to
 8       his rating.
 9               50.      On July 28, 2015, Dr. Dotson told MATTIODA she had rejected MATTIODA's recon-
10       sideration request regarding his performance rating. Dr. Dotson then required MATTIODA sign and
11       date her rejection letter. Her demand was harassing because the agency's regulations required Dr. Dot-
12       son, not MATTIODA, to sign that form . He had never before been required to sign such a rejection
13       letter. Even the e-mail from Braxton Toy, HR Specialist, mandated only Dr. Dotson's signature, not
14       MATTIODA's. This demand to sign was both demeaning and offensive, and was part of the continuous
15       harassment pattern MATTIODA had been experiencing for some time.
16              51.       On July 30, 2015, due to the continued harassment and discrimination MATTIODA e-
17       mailed Dr. Bicay requesting a job transfer, with the possibility of transferring from the SSA branch and
18       SS Division but maintaining his current lab instrumentation and work space. Dr. Bicay responded that
19       such a transfer was feasible but awkward, "Let's talk about it; I believe I am aware of the issues - at
20       some level." MATTIODA was surprised by Dr. Bicay' s comment, thinking, "How are you [Dr. Bicay]
21       aware of the issues, and why haven't you done anything to resolve the situation?"
22              52.       On August 4, 2015 MATTIODA met with Dr. Bicay to discuss the transfer and change in
23       divisions. MATTIODA told Dr. Bicay about the discrimination, harassment, and retaliation events from
24       2011 to the present. Dr. Bicay asked, "Do you feel like you are being harassed and discriminated
25       against?" Since every issue he had experienced had been based on his health issues/disabilities, MATTI-
26       ODA said, "Yes," MATTIODA then asked Dr. Bicay what he meant with his e-mail message, "I believe
27       I am aware of the issues ... " Dr. Bicay then admitted he had heard rumors about MATTIODA's
28       problems with Dr. Dotson and Dr. Lee. Dr. Bicay added that MATTIODA should meet with Dr. Arnold,

         COMPLAINT                                                                                            PAGE 13
                      Case 5:20-cv-03662-SVK Document 1 Filed 06/02/20 Page 14 of 19




     1 an ombudsman, for his evaluation of the situation. To MATTIODA's knowledge, other than this
     2        suggestion about Dr. Arnold, Dr. Bicay did nothing to respond to MATTIODA's report of illegal
     3    discrimination and harassment.
     4               53.    On August 7, 2015. MATTIODA met with Dr. Arnold. MATTIODA detailed the
     5    background and facts regarding his disability, failed reasonable accommodations, and what he
     6    considered to be illegal harassment. MATTIODA was surprised when Dr. Arnold responded with, "I
     7    have nothing but the highest respect for her [Dr. Dotson]." The manner of Dr. Arnold's comment
     8    suggested he already believed Dr. Dotson was not guilty of any type of harassment, discrimination, or
 9        retaliation. Dr. Arnold then suggested MATTIODA, Dr. Lee and Dr. Dotson meet together about the
 10       issues. MATTIODA said he would agree to such a meeting ifhe believed only one or two events had
11        occurred and his superiors were completely unaware of what they were doing. Despite the facts, though,
12        MATTIODA agreed to a meeting.
13                  54.    On August 21 , 2015. MATTIODA conducted a follow-up meeting with Dr. Bicay and
14        mentioned possibly going to the union or EEO, Dr. Bicay said MATTIODA would achieve better results
15       "going the EEO route." MATTIODA then made his informal contact with Ms. Salazar, informing her
16       that he wanted to file an informal complaint of discrimination, reprisal, and harassment based on actions
17       that had been continuous and either severe or pervasive over many years.
18                  55.    On August 24, 2015. MATTIODA met with Dr. Janice Fried (AMES Anti-harassment
19       coordinator) and provided the information for his harassment and retaliation complaint. Dr. Fried
20       admitted that it was very difficult to prove harassment using NASA's policies and procedures.
21                  56.    On September 15, 2015. Farzana Moreno (travel lead at AMES) sent an e-mail stating
22       NASA had revised its requirements for travel upgrades when based on disabilities or special needs. Her
23       e-mail message was published on September 18, 2015. The new requirements specified each AMES
24       manager was required to use certain text when approving a reasonable accommodation travel request.
25       That text was: "An accommodation for traveler [name] has been granted by me, for [type-coach
26       upgrade, business, first] class travel, for [length - x month, or permanent] duration." This requirement
27       did not require (a) a fund manager's written approval or (b) the employee's not-to-exceed-budget.
28       II

         COMPLAINT                                                                                            PAGE l 4
                      Case 5:20-cv-03662-SVK Document 1 Filed 06/02/20 Page 15 of 19




                 57.      During the September 13-17, 2015 period, MATTIODA was an invited speaker at a
     2    symposium to honor Lou Allamandola' s contributions to molecular science. After MATTIODA's
     3    presentation, Dr. Annemieke Petrignani and Dr. Alessandra Candian from the Netherlands, approached
     4    MATTIODA about possibly collaborating on research involving the overtone and combination bands of
     5    PAHs. Neither mentioned ever speaking to Dr. Lee regarding this topic, or any topic.
     6           58.      On October 13, 2015 MATTIODA gave an invitational lecture to the Astrochemistry
     7    School held at the SETI Institute in Mountain View. Because of this lecture, Dr. Xinchuan Huang (Dr.
 8        Lee' s postdoctoral fellow) contacted MATTIODA to discuss the possibility of collaborating with Dr.
     9    Petrignani and Dr. Candian. MATTIODA responded saying he had already discussed this possibility
10       with the two researchers in September. MATTIODA then learned Dr. Lee had falsely claimed that he,
11       Dr. Lee, was the one who spoke with the two researchers regarding a collaboration with MATTIODA.
12               59.     By November 16, 2015, AMES had not resolved the informal complaint of discrimina-
13       tion, harassment, and reprisal that MATTIODA had filed in August 2015. As a result, MATTIODA
14       filed a timely formal complaint against the agency. In fact, during the agency's 2016 formal
15       investigation into the matter, AMES continued to engage in discrimination, harassment, and reprisal as
16       the events of 2016 showed.
17              60.      On January 19, 2016, Dr. Michael Bicay sent MATTIODA an e-mail stating he did not
18       find that NASA's NPR 3717.3 policy or NASA' s Anti-Harassment Policy had been violated. However,
19       Dr. Bicay asked that MATTIODA's first and second line supervisors ensure MATTIODA is provided
20       with flexibility in his work schedule. Dr. Bicay also stated that he would instruct MATTIODA's first and
21       second line supervisors to provide reasonable work accommodations necessary for MATTIODA to
22       remain a productive researcher at AMES.
23              61.      On January 26, 2016, two colleagues Dr. Lee reported to MATTIODA that Dr. Lee had
24       made unprofessional comments regarding MATTIODA. The two colleagues said, "We know he [Dr.
25       Lee] doesn' t like you." The two colleagues then told MATTIODA that at a dinner after an international
26       conference session, Dr. Lee said, "Andy [MATTIODA] is a Deputy Branch Chief because he can' t get
27       any funding on his own." Later during that dinner, when other scientists suggested involving MATTI-
28       ODA in a research project, Dr. Lee stated, "Good luck getting him [MATTIODA] to do anything." By

         COMPLAINT                                                                                        PAGE 15
                      Case 5:20-cv-03662-SVK Document 1 Filed 06/02/20 Page 16 of 19




          these comments, Dr. Lee implied MATTIODA was lazy, amongst other things. When MATTIODA
     2    asked why they had not mentioned the comments before, they replied that Dr. Lee had made such
     3    comments so often, that the comments about MA TTIODA just became "background noise" to them.
     4           62.      On February 4, 2016, Dr. Boersma and MATTIODA met with Dr. Lee and his
     5    postdoctoral fellow, Dr. Huang. Based on previous exchanges with Dr. Huang, MATTIODA had
     6    initiated the meeting to discuss potentially collaborating on a project. Dr. Boersma and MATTIODA
     7    presented their concept to Dr. Huang and Dr. Lee. After the presentation, Dr. Lee made it clear that Dr.
     8    Lee was not interested in collaborating with MATTIODA and Dr. Boersma on that project. Dr. Lee
 9        stated that Dr. Boersma and MATTIODA were free to collaborate with other people.
 10              63.     MATTIODA has thus filed a timely informal charge, a timely informal charge, and
11       permitted the agency to engage in more than 180 days of investigation before bringing this matter to
12       court. As a result, MATTIODA has exhausted all administrative remedies needed to timely bring this
13       complaint against Defendant.
14                                                      COUNT ONE

15                                      Disability Discrimination and Harassment

16                              THE REHABILITATION ACT OF 1973: SECTION 501
17               64.     MATTIODA realleges and incorporates by reference the allegations of the prior
18       paragraphs.
19              65.      The adverse actions, omissions and conduct against MATTIODA as alleged above,
20       including but not limited to intentional acts described herein, failing to treat plaintiff in the same manner
21       as non-disabled employees, continuously and pervasively harassing MATTIODA over many years
22       (including with respect to evaluations and promotions), and directing adverse treatment against him
23       because of his disability conditions, constitute discrimination and harassment because of disability in
24       violation of Section 501 of the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 791 et seq.
25              66.      The adverse actions, omissions and conduct alleged herein by the Defendant's employees
26       and agents were committed within the scope of their employment, agency or other similar relationship
27       and were all ratified by the governmental agency Defendant. The adverse actions, omissions and
28       conduct alleged herein by the Defendant's employees and agents based on MATTIODA's disabilities

         COMPLAINT                                                                                             PAGEI6
                       Case 5:20-cv-03662-SVK Document 1 Filed 06/02/20 Page 17 of 19




     I    was continuous and pervasive.
     2            67.      As a result of the wrongful actions, omissions and conduct by Defendant, MATTIODA
     3    has suffered a deprivation of equal employment opportunities; damages including wage loss, emotional
     4    pain, loss of self-esteem, grief, stress, anxiety, stigma, humiliation, mental anguish, and loss of
     5    enjoyment of life in an amount to be proven at trial.
     6            WHEREFORE, MATTJODA prays for judgment as set forth below.
     7                                                  COUNT TWO
     8                                  Failure To Engage in the Interactive Process
 9                               THE REHABILITATION ACT OF 1973: SECTION 501
 IO              68.      MATTIODA realleges and incorporates by reference the allegations of the prior
11       paragraphs.
12               69.      The adverse actions, omissions and conduct against MATTIODA as alleged above,
13       including but not limited to intentional acts described herein, failing to treat plaintiff in the same manner
14       as non-disabled employees, continuously and pervasively harassing MATTIODA over many years
15       (including denying requested reasonable accommodations), and providing adverse treatment instead of
16       providing reasonable accommodation were all because of his disability conditions, all constitute
17       discrimination and continuous failures to accommodate his disabilities in violation of Section 50 I of the
18       Rehabilitation Act of 1973, as amended, 29 U.S.C. § 791 et seq.
19               70.      The adverse actions, omissions and conduct alleged herein by the Defendant's employees
20       and agents were committed within the scope of their employment, agency or other similar relationship
21       and were all ratified by the governmental agency Defendant. The adverse actions, omissions and
22       conduct alleged herein by the Defendant's employees and agents based on MATTIODA' s disability or
23       perceived disability was continuous and pervasive.
24               71.      As a result of the wrongful actions, omissions and conduct by Defendant, MA TTIODA
25       has suffered a deprivation of equal employment opportunities; damages including wage loss, emotional
26       pain, loss of self-esteem, grief, stress, anxiety, stigma, humiliation, mental anguish, and loss of
27       enjoyment of life in an amount to be proven at trial.
28              WHEREFORE, MATTIODA prays for judgment as set forth below.

         COMPLAlNT                                                                                              PAGE 17
                    Case 5:20-cv-03662-SVK Document 1 Filed 06/02/20 Page 18 of 19




                                                       COUNT THREE
     2                                                      Reprisal

     3                           THE REHABILITATION ACT OF 1973: SECTION 501

     4            72.     MATTIODA realleges and incorporates by reference the allegations of the prior
     5    paragraphs.

     6            73.     The adverse actions, omissions and conduct against MATTIODA as alleged above,

 7        including but not limited to intentional acts described herein, failing to treat plaintiff in the same manner

 8        as non-disabled employees, continuously and pervasively harassing MATTIODA over many years, and
 9        directing adverse treatment against him were effected in part because of MATTIODA' s objections to
10        illegal discrimination and harassment, including his demands for reasonable accommodation and
11        funding, and and therefore violate Section 501 of the Rehabilitation Act of 1973, as am.ended, 29 U.S.C.

12        § 791 et seq.

13               74.      The adverse actions, omissions and conduct alleged herein by the Defendant's employees

14       and agents were committed within the scope of their employment, agency or other similar relationship
15       and were all ratified by the governmental agency Defendant. The adverse actions, omissions and

16       conduct alleged herein by the Defendant' s employees and agents based on MATTIODA' s disability or
17       perceived disability was continuous and pervasive.
18               75.      As a result of the wrongful actions, omissions and conduct by Defendant, MATTIODA
19       has suffered a deprivation of equal employment opportunities; damages including wage loss, emotional

20       pain, loss of self-esteem, grief, stress, anxiety, stigma, humiliation, mental anguish, and loss of

21       enjoyment of life in an amount to be proven at trial.

22               WHEREFORE, MATTIODA prays for judgment as set forth below.
23                                                        PRAYER
24               ANDREW MATTIODA prays for judgment as follows:
25       1.      Compensatory damages according to proof, including wage loss, benefits, emotional pain, loss of
26              self-esteem, grief, stress, anxiety, stigma, humiliation, mental anguish, and loss of enjoyment of
27              life in an amount to be proven at trial in an amount of $300,000, exclusive of lost wages;
28       //

         COMPLAINT                                                                                             PAGE 18
              Case 5:20-cv-03662-SVK Document 1 Filed 06/02/20 Page 19 of 19




     2.     Reasonable attorneys fees pursuant to Section 505(b) of the Rehabilitation Act of 1973, 29

 2          U.S.C. §794a(b) attorneys fees and costs of suit;

 3   4.     Pre- and Post- Judgment Interest;
 4   5.     Such other and further relief as this court may deem just and proper.

 5
     DATED: June 2, 2020
 6
 7                                                              Isl
                                                  ~A-=
                                                     D~A~M~=
                                                           s .~J~ORA'""T=o
                                                                         =v:-:-,-
                                                                              A~C~,=
                                                                                   Es_q_.- - - - -- -
 8                                                 EMPLOYMENT RIGHTS ATTORNEYS
                                                   Attorneys for Plaintiff, ANDREW MATTIODA
 9
                                         DEMAND FOR JURY TRIAL
10
            MATTIODA demands a trial by jury on all claims alleged herein and via amended pleadings, if
11
     any.
12
     DATED: June 2, 2020
13
                                                  ~AD~A~M~S-.J=u=
                                                                 Isl
                                                                R AT
                                                                   =o~V~ A-C~~,=E-s q___ __ __ __
14
                                                  EMPLOYMENT RIGHTS ATTORNEYS
15                                                Attorneys for Plaintiff, ANDREW MATTIODA

16

17
18
19

20

21
22

23
24

25
26
27

28

                                                                                                         PAGE 19
     COMPLArNT
